Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:  Claims 15-31 are considered allowable over the prior art because none of the references of record alone or in combination suggest, disclose, or teach a method for encoding a video stream comprising: selecting an initial quantization parameter and an initial coding mode; evaluating coding modes for subsequent quantization parameters based on a coding mode transition state machine comprising coding mode states and transitions between coding mode states, and wherein transition between two coding mode states is not allowed when a transition likelihood score between the two coding mode states is lower than a threshold; selecting a coding mode among the evaluated coding modes and an associated quantization parameter; and encoding the video stream based on the selected coding mode and the quantization parameter all together as claimed.  The closest prior art, US 20060013493 A1 (Yang et al.; 1/19/2006) discloses a conventional method of compressing a sequence of coefficients by determining quantization table and a cost-determined sequence of n coefficient indices, and another prior art, US 20100309977 A1 (Andersson et al.; 12/9/2010 with filing date of 12/21/2007) discloses a conventional encoding and decoding method, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483